Citation Nr: 1502179	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In the Veteran's March 2010 substantive appeal, he requested a hearing before a member of the Board.  However, the Veteran withdrew his hearing request in writing in January 2011.  38 C.F.R. § 20.704(e) (2014).

In June 2014, the Board reopened the issues of entitlement to service connection for arthritis of the left knee and for a torn or lax anterior cruciate ligament of the left knee.  The Board consolidated these issues into a single service connection claim for a left knee disability that encompassed both conditions.  The Board remanded the appeal for further development, including obtaining a VA examination to address the etiology of the left knee disability, readjudicating the appeal on the merits in a supplemental statement of the case (SSOC), and affording the Veteran's representative an opportunity to file a VA Form 646 or to otherwise respond with further evidence or argument.  

The Veteran was provided a VA knee examination with medical opinion in July 2014, and the case was readjudicated on the merits in a November 2014 SSOC.  In a December 2014 letter, the Veteran's representative acknowledged the most recent (i.e. November 2014) SSOC, and responded with a waiver of Agency of Original Jurisdiction (AOJ) review of any additional evidence and a request for expedited processing.  As such, the representative has been provided an opportunity to review the most recent SSOC and to participate in the appeal, and has not elected to provide further evidence or argument.  As a result, the Board finds that there has been substantial compliance with its June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Dyment v. West, 13 Vet. App. 141, 146-47.  

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability has been raised by the record (see February 2009 statement).  This issue was previously denied by the RO, most recently in a June 2004 rating decision.  When the Veteran submitted an application to reopen a claim for an injured knee in February 2009, he did not specify which knee he was referring to, and did not subsequently clarify whether he intended to seek service connection for the right knee in addition to the left knee.  The case was developed as only relating to the left knee, but the Veteran's service treatment records do reflect an injury to the right knee in service.  

Therefore, since the AOJ has not adjudicated the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability, and as it is unclear whether the Veteran intended to claim such disability, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left knee disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  These requirements were met through a March 2009 letter. 

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, and private medical records.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded a pertinent VA knee examination in July 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As such, the Board finds that the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.


Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran asserts that his left knee disability is related to an injury that he sustained during active service.  He has not provided further details regarding his in-service injury or any left knee symptoms since service.  

Although the Veteran's service treatment records document an injury to the right knee in May 1980, they are silent as to any complaint, diagnosis, or treatment of the left knee.  While the Veteran endorsed a "trick" or locked knee on his July 1980 report of medical history at separation, the examiner did not find any knee injury residuals or other knee condition to be present according to the contemporaneous report of medical examination at separation from service.  

Various private medical records show treatment for the left knee; however, they only reflect recent treatment, with the earliest record dated July 2008.  These private records do not speak to whether there is a nexus between the current treatment and a 1980 injury during active service.  While the record shows that the Veteran received VA treatment in 2003 after a motor vehicle accident, those records do not pertain to his left knee. 

In July 2014, the Veteran was afforded a VA knee examination.  The Veteran reported that he injured his left knee in 1980 while playing football, was placed on light duty, and did not receive any medical treatment for his left knee condition until approximately two years prior, when he underwent left knee arthroscopic surgery.  The examiner diagnosed degenerative joint disease of the left knee and internal derangement of the left knee with surgery, first diagnosed in 2012.  He opined that it was less likely than not that the Veteran's left knee disability was incurred in or caused by an in-service injury or illness.  The examiner explained that while a knee injury was documented in 1980, the Veteran was not seen again for any complaints of the left knee until two years prior when he underwent knee surgery.  He reasoned that if the current left knee condition had been due to an injury from 1980, the Veteran would have been seen and treated shortly after discharge, which was not the case.  

Although there is a current diagnosis of degenerative joint disease of the left knee and internal derangement of the left knee, there is nothing in the Veteran's service treatment records indicating that he ever sustained an injury to the left knee, and the VA examiner determined that the Veteran's current left knee disability was not related to service.  When the examiner stated that the Veteran had not received any treatment for the left knee until two years prior (i.e. 2012), he was relying on the Veteran's reported history during the examination.  While private treatment records do reflect treatment for the left knee beginning in 2008, there is still a 28-year gap in time between the alleged injury and the first treatment sought for this condition.  The Veteran has not reported receiving any treatment prior to 2008.  Thus, the VA examiner's essential rationale holds.  He explained that the Veteran did not receive any treatment for his left knee until many years after separation from service, and that if he had sustained a left knee injury in service, it would have manifested at that time and would have required treatment within the first few years following service. 

The VA medical opinion is probative, and is not contradicted by any other competent evidence of record.  Although the Veteran has asserted that his left knee disability is related to service, he is not shown to have the medical expertise necessary to determine the etiology of his disability.  With no injury shown in the service treatment records, no injury documented on separation examination, no treatment until nearly thirty years after service, and a VA examiner opining that the current disability is not etiologically linked to service, the evidence preponderances against the claim, and service connection for a left knee disability is not warranted.  




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left knee disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


